
	
		I
		112th CONGRESS
		2d Session
		H. R. 4085
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2012
			Mr. Welch (for
			 himself, Mr. Courtney,
			 Mr. Owens,
			 Ms. Hochul,
			 Mr. Higgins, and
			 Mr. Olver) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to extend and improve the milk income loss contract program.
	
	
		1.Short titleThis Act may be cited as the
			 MILC Continuation Act of 2012.
		2.Milk income loss
			 contract programSection 1506
			 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8773) is
			 amended—
			(1)in subsection
			 (c)(3)—
				(A)in subparagraph
			 (A), by adding and at the end;
				(B)in subparagraph
			 (B)—
					(i)by
			 striking August 31, 2012 and inserting September 30,
			 2013; and
					(ii)by
			 striking ; and and inserting a period; and
					(C)by striking
			 subparagraph (C);
				(2)in subsection
			 (d)—
				(A)in paragraph (1),
			 by striking August 31, 2012 and inserting September 30,
			 2013;
				(B)by striking
			 paragraph (2); and
				(C)by redesignating
			 paragraph (3) as paragraph (2);
				(3)in subsection
			 (e)(2)(A)—
				(A)in clause (i), by
			 adding and at the end;
				(B)in clause
			 (ii)—
					(i)by
			 striking August 31, 2012 and inserting September 30,
			 2013; and
					(ii)by striking
			 ; and and inserting a period; and
					(C)by striking clause
			 (iii); and
				(4)in subsections (g)
			 and (h)(1), by striking 2012 each place it appears and inserting
			 2013.
			
